Case 8:13-cv-01592-AEP Document 272-2 Filed 12/26/19 Page 1 of 2 PageID 8947




        EXHIBIT 1
        Case 8:13-cv-01592-AEP Document 272-2 Filed 12/26/19 Page 2 of 2 PageID 8948




From:                          Ross Good <rgood@andersonwanca.com>
Sent:                          Thursday, December 12, 2019 9:56 AM
To:                            Michael Addison
Cc:                            Jon Piper; Mester, Mark (CH); joe.varner@hklaw.com; Phil Bock; Lally, Kathleen (CH);
                               gloria.mcknight@hklaw.com; Sue Fitzgerald
Subject:                       Re: Cin-Q, et al. v. BLP, Case No. 8:13-cv-01592-AEP (M.D. Fla.)



Counsel,
Plaintiffs intend to file a Motion to Enter and Continue BLP's Motion to Compel (Doc. 264) until after a ruling
on the Intervention Motion (Doc. 258). Pursuant to Local Rule 3.01(g), what is your position? Please provide no
later than 2:00 PM EST today.

--
Ross Good
Anderson + Wanca
3701 Algonquin Rd., Suite 500
Rolling Meadows, IL 60008
rgood@andersonwanca.com - EMail
(847) 350-9861 - Direct Phone
(847) 350-9861 - Direct Fax
(847) 368-1500 - Office Phone
(847) 368-1501 - Office Fax
